Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/737,508. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:


US 10,636,508
As per claim 1:


A semiconductor system comprising: 

a first semiconductor device configured to output a command;  and 

a second semiconductor device including: 

an address generation circuit configured to generate a counting signal representing a toggling number of a row active signal based on a test enable signal, and 

increase and output an address whenever the counting signal reaches a target activation number;  

a test control circuit configured to activate the test enable signal based on a command, and 

deactivate the test enable signal when the counting signal reaches the target activation number and the address has a maximum value;  and 



an internal command generation circuit including an oscillator whose cycle varies according to a process, voltage and temperature (PVT) condition, configured to generate the row active signal that toggles for an activation period of the test enable signal. 



As per claim 2:
wherein the address generation circuit includes: 

a counter reset circuit configured to generate a counter reset signal which is activated for a predetermined period at a rising edge of the test enable signal or a falling edge of a match signal;  

an active counter that is reset based on the counter reset signal and counts the toggling number of the row active signal to generate the counting signal;  

a match signal generation circuit configured to generate the match signal when the target activation number matches the counting signal;  and 

an address counter configured to increase and output the address when the match signal is inputted. 

As per claim 3:
wherein the command includes a first command and a second command, which are sequentially provided from a test device. 

As per claim 4:
a first reset signal generation circuit configured to generate a first reset signal when the counting signal reaches the target activation number while the address has the maximum value;  

a first latch circuit configured to output a latch signal which is set in response to the second command and reset in response to the first reset signal;  

a second reset signal generation circuit configured to generate a second reset signal when the counting signal reaches the target activation number while the latch signal is activated;  and 

a second latch circuit configured to output the test enable signal which is set in response to the first command and reset in response to the second reset signal. 

As per claim 5:
wherein the test control circuit includes:
 a termination signal generation circuit configured to generate a termination signal when the counting signal reaches the target activation number while the address has the maximum value; and 
a latch configured to output the test enable signal which is set in response to the command and reset in response to the termination signal, 
wherein the termination signal is provided to the first semiconductor device. 


As per claim 6:
wherein the internal command generation circuit suspends generation of the row active signal based on the termination signal. 

As per claim 12:
wherein the timing parameters include a row cycle time (tRC) and a row active time (tRAS). 

As per claim 11:
wherein the internal command generation circuit includes:

a clock counter configured to count the cycle signal to generate a cycle counting signal;  and 
a timing adjustment circuit configured to adjust timing of the cycle counting signal based on timing parameters to generate the row active signal. 

As per claim 14:
The memory device of claim 7, 
wherein the internal command generation circuit includes: 
a cycle signal generation circuit configured to generate a cycle signal that toggles when the test enable signal is inputted;  
a clock counter configured to count the cycle signal to generate a preliminary cycle counting signal;  
a masking circuit configured to mask the preliminary cycle counting signal based on the termination signal to output a cycle counting signal;  and 
a timing adjustment circuit configured to adjust timing of the cycle counting signal based on timing parameters to generate the row active signal. 

Claim 7 has similar limitation as claim 1 above. 
Claim 8 has similar limitation as claim 2 above.
Claim 9 has similar limitation as claim 3 above.
Claim 10 has similar limitation as claim 4 above.
Claim 13 has similar limitation as claim 5 above.

Other claims have similar limitations as discussed above and therefore the other claims are also rejected for double patenting rejection.
As per claim 1:


A semiconductor system comprising: 

a first semiconductor device suitable for outputting a command;  and 

a second semiconductor device including 

an address generation circuit configured to generate a counting signal representing a toggling number of a row active signal based on a test enable signal, and 




a test control circuit configured to activate the test enable signal based on a command, and 

deactivate the test enable signal when the counting signal reaches a target activation number and the address has a maximum value,


As per claim 3:
an internal command generation circuit including an oscillator whose cycle varies according to a process, voltage and temperature (PVT) condition, and configured to generate the row active signal that toggles for the activation period of the test enable signal. 



As per claim 1: (continued)
 wherein the address generation circuit includes: 

a counter reset circuit configured to generate a counter reset signal which is activated for a predetermined period at a rising edge of the test enable signal or a falling edge of a match signal;  

an active counter that is reset based on the counter reset signal and counts the toggling number of the row active signal to generate the counting signal;  

a match signal generation circuit configured to generate the match signal when the target activation number matches the counting signal;  and 

an address counter suitable for increasing and outputting the address when the match signal is inputted. 

As per claim 2:
wherein the command includes a first command and a second command, which are sequentially provided from a test device, and the test control circuit includes: 


a first reset signal generation circuit configured to generate a first reset signal when the counting signal reaches the target activation number while the address has the maximum value;  

a first latch circuit configured to output a latch signal which is set in response to the second command and reset in response to the first reset signal;  

counting signal reaches the target activation number while the latch signal is activated;  and 



a second latch circuit configured to output the test enable signal which is set in response to the first command and reset in response to the second reset signal. 

As per claim 4:

wherein the test control circuit includes: 
a termination signal generation circuit configured to generate a termination signal when the counting signal reaches the target activation number while the address has the maximum value; and 
a latch configured to output the test enable signal which is set in response to the command and reset in response to the termination signal, 
wherein the termination signal is provided to the first semiconductor device. 

As per claim 5:
… suspend generation of the row active signal based on the termination signal. 

As per claim 13:
wherein the timing parameters include a row cycle time (tRC) and a row active time (tRAS). 


As per claim 11:

a cycle signal generation circuit configured to generate a cycle signal that toggles when the test enable signal is inputted;  
a clock counter suitable for counting the cycle signal to generate a cycle counting signal;  and
 a timing adjustment circuit configured to adjust timing of the cycle counting signal based on timing parameters to generate the row active signal. 

As per claim 15:
 wherein the internal command generation circuit includes: 
a cycle signal generation circuit configured to generate a cycle signal that toggles when the test enable signal is inputted;  
a clock counter suitable for counting the cycle signal to generate a preliminary cycle counting signal;  
a masking circuit configured to mask the preliminary cycle counting signal based on the termination signal to output a cycle counting signal;  and 
a timing adjustment circuit configured to adjust timing of the cycle counting signal based on timing parameters to generate the row active signal. 




Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Claims 1 and 7 recite “including an oscillator whose cycle varies according to a process, voltage and temperature (PVT) conditions”

However, figure 7 does not show an oscillator whose cycle can vary according to a process, voltage and temperature (PVT) conditions.

Therefore, the “including an oscillator whose cycle varies according to a process, voltage and temperature (PVT) conditions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1 and 7 recites elements such as “a first semiconductor device, a second semiconductor device, an address generation circuit, a test control circuit and an 

However, the recited claims 1 and 7 are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: connection among the elements to create a complete circuit.

Claims 1 and 7 recite “including an oscillator whose cycle varies according to a process, voltage and temperature (PVT) conditions”

Claim 1 recites “output a command…based on a command”
The recited limitation “a command” renders this limitation indefinite because it is unclear if “based on a command” is from an outputted command. It is unclear if it should be “based on the command”






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0,177,358), and further in view of Akamatsu et al (US 2014/0,226,423)

As per claim 1:

Moon discloses:

A semiconductor system comprising: 
(Moon, Figs 1-6)


(Moon, Fig. 3, Command Processor Unit 210 output CMD_Int)
(Moon, Figs 1-3 shows a series of commands such as “write command, read command, command and external, start and end command from a test device processor”)

a second semiconductor device including: 
(Moon, Fig. 3, 290)

an address generation circuit configured to generate a counting signal representing a toggling number of a row active signal based on a test enable signal, and 
(Moon, Figs. 3-4, Address Counting Unit 231-233 to generate Row_inc according to enable signal en_signal)
(Moon, [0043] Referring to FIG. 4, the address counting unit 230 includes a counting control section 231, a column address counting section 232, a row address counting section 233, a column address buffer 234, and a row address buffer 235)

increase and output an address whenever the counting signal reaches a target activation number;  
(Moon, [0038] row-side address processing unit 240 is configured to generate the row-side internal address R_addint in response to the row-side counting address R_addcnt)
 (Moon, Figs. 3-4, Address Counting Unit 231-233 to generate Row_inc according to enable signal en_signal then increase R_addcnt)

a test control circuit configured to 
(Moon, Fig. 5, Decoding Pan 231-1)

activate the test enable signal based on a command, and 
(Moon, Fig. 5, Decoding Pan 231-1 activates enable signal en_signal according to CMD_int)

deactivate the test enable signal when the counting signal reaches the target activation number and the address has a maximum value;  and 
(Fig. 5, Decoding Pan 231-1 deactivates enable signal en_signal according CNT_ent)

an internal command generation circuit including 

configured to generate the row active signal that toggles for an activation period of the test enable signal. 
(Moon, Figs. 3-4, Address Counting Unit 231-233 to generate Row_inc according to enable signal en_signal then increase R_addcnt)



Akamatsu discloses:
a clock oscillator whose cycle varies according to a process, voltage and temperature (PVT) condition
(Akamatsu, Fig. 1, Clock Generation Circuit 11 for control row control circuit 15)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a clock generation unit of Akamatsu into the system in order for the system to be in synchronization.
(Akamatsu, [0008] synchronization with a clock signal)


As per claim 3:
As per claim 9:
Moon further discloses:
wherein the command includes a first command and a second command, which are sequentially provided from a test device. 
(Moon, Fig. 3, Command Processor Unit 210 output CMD_Int)
(Moon, Figs 1-3 shows a series of commands such as “write command, read command, command and external, start and end command from a test device processor”)

As per claim 7:

Moon discloses:

A memory device comprising: 
(Moon, Figs 1-6)


an address generation circuit configured to generate a counting signal representing a toggling number of a row active signal based on a test enable signal, and 
(Moon, Figs. 3-4, Address Counting Unit 231-233 to generate Row_inc according to enable signal en_signal)
(Moon, [0043] Referring to FIG. 4, the address counting unit 230 includes a counting control section 231, a column address counting section 232, a row address counting section 233, a column address buffer 234, and a row address buffer 235)

increase and output an address whenever the counting signal reaches a target activation number; 
(Moon, [0038] row-side address processing unit 240 is configured to generate the row-side internal address R_addint in response to the row-side counting address R_addcnt)
 (Moon, Figs. 3-4, Address Counting Unit 231-233 to generate Row_inc according to enable signal en_signal then increase R_addcnt)

a test control circuit configured to
(Moon, Fig. 5, Decoding Pan 231-1)

 activate the test enable signal based on a command, and 
(Fig. 5, Decoding Pan 231-1 deactivates enable signal en_signal according CNT_ent)

deactivate the test enable signal when the counting signal reaches the target activation number while the address has a maximum value;  
(Fig. 5, Decoding Pan 231-1 deactivates enable signal en_signal according CNT_ent)

an internal command generation circuit including 
(Moon, Figs. 3-4, Address Counting Unit 231-233 to generate Row_inc according to enable signal en_signal then increase R_addcnt)

a row control circuit coupled to a memory array region through a plurality of word lines, and configured to activate and deactivate a word line corresponding to the address in response to the row active signal. 
(Moon, Figs. 3-4, Row_Side Address Processing Unit 240, Data Storage Unit 240, Row_Address Counting Section 233)


Moon does not show a clock oscillator whose cycle varies according to a process, voltage and temperature (PVT) condition.

Akamatsu discloses:
a clock oscillator whose cycle varies according to a process, voltage and temperature (PVT) condition
(Akamatsu, Fig. 1, Clock Generation Circuit 11 for control row control circuit 15)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a clock generation unit of Akamatsu into the system in order for the system to be in synchronization.
(Akamatsu, [0008] synchronization with a clock signal)

Allowable Subject Matter
Claims 2, 4, 5, , 8, 10, 11, 12, 13, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Applicant can overcome the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Thien Nguyen/Primary Examiner, Art Unit 2111